RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1914-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.L.,

          Defendant-Appellant,

and

J.W., and N.F.,

     Defendants,
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF K.L.W.,
K.F., and K.F., minors.
_________________________

                   Argued December 8, 2021 – Decided February 4, 2022

                   Before Judges Gilson and Gummer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Bergen County,
            Docket No. FG-02-0047-20.

            Adrienne Kalosieh, Assistant Deputy Public Defender,
            argued the cause for appellant (Joseph E. Krakora,
            Public Defender, attorney; Adrienne Kalosieh, on the
            briefs).

            John J. Lafferty, IV, Deputy Attorney General, argued
            the cause for respondent (Andrew J. Bruck, Acting
            Attorney General, attorney; Jane C. Schuster, Assistant
            Attorney General, of counsel; John J. Lafferty, IV, on
            the brief).

            David Valentin, Assistant Deputy Public Defender,
            argued the cause for minors (Joseph E. Krakora, Public
            Defender, Law Guardian, attorney; David Valentin, on
            the brief).

PER CURIAM

      S.L. (Sue) appeals from a February 24, 2021 judgment terminating her

parental rights to her three minor children and granting the Division of Child

Protection and Permanency (Division) guardianship of the children with the plan

that the children be adopted by their maternal grandmother. 1 Sue argues that the

Division failed to prove the four prongs of the best interests of the child standard

necessary for the termination of parental rights. N.J.S.A. 30:4C-15.1(a). The



1
  We use initials and fictious names to protect privacy interests and to maintain
the confidentiality of the record. See R. 1:38-3(d)(12).
                                                                              A-1914-20
                                         2
Division and the children's law guardian urged that we affirm the judgment and

allow the adoption to proceed. Having reviewed the record in light of the parties'

contentions and the applicable law, we affirm substantially for the reasons

explained by Judge Michael Antoniewicz in his thorough, forty-page written

opinion, dated February 24, 2021.

      The facts and evidence are detailed in Judge Antoniewicz's opinion, which

he rendered after a two-day trial. Accordingly, we need only summarize some

of the relevant facts. Sue is the biological mother of three children: K.L.W.

(Katie), born in March 2017, and twins K.F. (Krystal) and K.F. (Kevin), born in

March 2018.     J.W. is Katie's biological father, and he gave an identified

surrender of his parental rights. N.F. is Krystal's and Kevin's biological father,

and he did not participate in the trial. The family court terminated N.F.'s

parental rights, finding that he had abandoned the children. Neither father has

appealed.

      Sue suffers from mental health issues, including bipolar disorder, anxiety,

and depression. Because Sue has not properly treated those disorders, her

disorders have led to an unstable life. She has had a hard time holding a job and

she is often transient without a stable home. Sue has also been inconsistent in

attending to the medical needs of the children.


                                                                            A-1914-20
                                        3
      The children were removed from Sue's care in 2018 and 2019. The first

incident occurred when Sue had a physical fight with her roommate after she

had left the children unattended for a long period of time. After working with

Sue, the Division returned the children to her care. The second removal took

place in February 2019, when Sue failed to adhere to a safety-protection plan

and there were concerns about her failure to attend to the medical needs of the

two youngest children. The children have not been in Sue's care since 2019, and

they have spent most of their lives in the care of their maternal grandmother ,

who wants to adopt them.

      The guardianship trial took place in December 2020. The Division called

three witnesses: Kimberly Megman, a Division worker, Dr. Samiris Sostre, an

expert in psychiatry, and Dr. Barry Katz, an expert in psychology. The Division

also submitted numerous documents into evidence. Sue testified on her own

behalf and called no other witnesses.

      Based on that evidence, Judge Antoniewicz made extensive findings of

facts and conclusions of law. He found the three witnesses who testified on

behalf of the Division to be credible and Sue not to be credible. He then found

that the Division had proven each of the four prongs of the best-interests

standard by clear and convincing evidence.


                                                                         A-1914-20
                                        4
      Addressing prong one, Judge Antoniewicz found that Sue had failed to

adequately address her mental health problems, which resulted in an unsafe and

unstable environment for the children. Relying on the unrebutted testimony of

Dr. Sostre and Dr. Katz, the judge found that Sue had bipolar disorder, which

she failed to treat. Because of that untreated mental disorder, the judge found

that the children had been exposed to domestic violence and an unstable living

environment.

      Turning to the second prong, Judge Antoniewicz found that Sue was

unwilling to address her bipolar disorder and returning the children to her care

would endanger the safety, health, and development of the children. Relying on

the testimony of Dr. Sostre and Dr. Katz, both of whom had evaluated Sue, Judge

Antoniewicz found that Sue minimized and denied her need for treatment, which

demonstrated that she had little chance of properly addressing her conditions.

Accordingly, the judge found that Sue was "unable and unwilling to eliminate

the harm" facing her children.

      Concerning prong three, the judge found that the Division had made

reasonable efforts to provide services to Sue.       Those services included

psychiatric evaluations, psychological evaluations, mental health treatment




                                                                          A-1914-20
                                       5
services, therapeutic supervised visitation with the children, parenting classes,

parent mentoring, and transportation assistance.

      Judge Antoniewicz also found that the Division had considered

alternatives to the termination of Sue's parental rights. In that regard, the judge

credited the testimony of the Division worker who had testified that she

explained what kinship legal guardianship was to the maternal grandmother, but

the grandmother preferred adoption.

      Finally, addressing prong four, Judge Antoniewicz found the Division had

proven by clear and convincing evidence that termination of Sue's parental rights

will not do more harm than good. The judge relied on the unrebutted testimony

of Dr. Katz who had conducted psychological and bonding evaluations and who

had opined that termination of Sue's parental rights would not cause any

enduring harm to the children. By contrast, Dr. Katz opined that separating the

children from their maternal grandmother would cause the children severe and

enduring harm and Sue would not be able to mitigate that harm if she had

custody of the children. The judge also found that the children's best opportunity

for a healthy upbringing with a competent, nurturing caretaker was if they stayed

in the care of their maternal grandmother.




                                                                             A-1914-20
                                        6
      On this appeal, Sue argues that the family court erred in finding each of

the four prongs under the best-interests standard. In essence, she disputes the

fact findings made by Judge Antoniewicz.

      A review of the record establishes that each of the court's findings

concerning the four prongs is supported by substantial and credible evidence.

N.J. Div. of Youth & Fam. Servs. v. F.M., 211 N.J. 420, 448 (2012). Moreover,

Judge Antoniewicz correctly summarized the law and correctly applied his

factual findings to the law. N.J. Div. of Child Prot. & Permanency v. P.O., 456

N.J. Super. 399, 407 (App. Div. 2018).       Indeed, our Supreme Court has

recognized: "In a termination of parental rights trial, the evidence often takes

the form of expert opinion testimony by psychiatrists, psychologists, and other

mental health professionals." N.J. Div. of Child Prot. & Permanency v. R.L.M.,

236 N.J. 123, 146 (2018). Judge Antoniewicz properly relied, in part, on the

unrebutted testimony of Dr. Sostre and Dr. Katz, both of whom had conducted

several evaluations and had factual bases for their opinions. Judge Antoniewicz

also found that other evidence supported and corroborated the testimony of the

two experts.

      Affirmed.




                                                                          A-1914-20
                                       7